DETAILED ACTION
1.	Claims 61, 63-80 and 181-184 of U.S. Application 17/480510 filed on March 10, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 21, 2022 is in compliance with provisions of 37 CFR 1.97 (this IDS was submitted before the mailing date 1/26/2022 of the Non-Final rejection).  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 28, 2022 was filed after the mailing date of the Non-Final Rejection on January 26, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claim 64 is objected to because of the following informalities:  
Claim 63, line 3, “paralellogram” should be – parallelogram --.
Appropriate correction is required.
Response to Arguments
5.	Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
	Regarding claim 61, the applicant argues on page 10 that the cited prior art do not teach both the magnetic saturation and electrical resistivity values of claim 61 in the same reference and therefore improper.
	The examiner respectfully disagrees and points out that the applicant provides no evidence as to why an SMC material cannot be modified to have the properties of the magnetic saturation and electrical resistivity cited in claim 61 in any case in the current rejection of the claim 61, Koch (EP 1231003) teaches both the magnetic saturation and electrical resistivity properties cited by claim 61 (see complete rejection below).
Regarding claim 64 the applicant argues on pages 12-14 that secondary reference Kolehmainen (WO 2020233936) fails to teach “a cross section of the at least one additional tooth-portion along a plane perpendicular to the axis of rotation has a substantially triangular shape” because the perpendicular cross section taught by Kolehmainen as noted by the applicant has a rectangular shape.
	The examiner respectfully disagrees and points out as shown in figure 5 below the Kolehmainen teaches the one additional tooth portion (140) and this tooth portion extends in more that one direction that is perpendicular to the rotation axis (A1).  One of these perpendicular directions is annotated figure 5 below with a substantially triangular cross section as claimed.  Therefore Kolehmainen does teach the features of claim 64 as claimed.


    PNG
    media_image1.png
    473
    695
    media_image1.png
    Greyscale


6.	Applicant’s arguments, see pages 10-12, filed March 10, 2022, with respect to the amended features of claim 61 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bell (U.S. PGPub No. 20170353063) in which Bell teaches (see figs. 3-5, 7 and 8 below) the stator (see annotate fig. 5 below) includes a plurality of multi-part teeth (210, 300) with each tooth of the plurality of multi-part teeth (210, 300) including one core tooth-portion (210) of the plurality of core tooth- portions (210) and at least one additional tooth-portion (310) non-integrally formed with the one core tooth- portion (210), and wherein the at least one additional tooth-portion (310) is disposed on a circumferential gap adjacent to the one core tooth-portion (210) (¶ 36 to ¶ 38) (see below for complete rejection).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 61, 63, 65, 67, 68, 74, 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (Bell) (U.S. PGPub No. 20170353063) in view of Drozdek et al (Drozdek) (FR 3024608, see English Machine Translation previously attached) and Koch et al (Koch) (EP 1231003, see English Machine Translation attached).
Regarding claim 61, Bell teaches (see figs. 3-5, 7 and 8 below) a radial flux electric machine (coils wound around teeth 210, 300 therefore magnetic field or flux extends radially from stator to rotor, see fig. 8, ¶ 11, ¶ 62 to ¶ 64), comprising: 
a rotor (242) configured to rotate about an axis of rotation (¶ 2; ¶ 31; ¶ 63); 
a plurality of electromagnetic coils (74) (¶ 31; ¶ 62 to ¶ 64); and 
a stator (see annotated fig. 5 below) having an annular stator ring (200) and a plurality of core tooth-portions (210) symmetrically arranged on the annular stator ring (200) about the axis of rotation to define a circumferential gap between adjacent core tooth-portions (210) and extending in a radial direction (¶ 33; ¶ 34), 
wherein the stator (see annotate fig. 5 below) includes a plurality of multi-part teeth (210, 300) with each tooth of the plurality of multi-part teeth (210, 300) including one core tooth-portion (210) of the plurality of core tooth- portions (210) and at least one additional tooth-portion (310) non-integrally formed with the one core tooth- portion (210), and wherein the at least one additional tooth-portion (310) is disposed on a circumferential gap adjacent to the one core tooth-portion (210) (¶ 36 to ¶ 38).

    PNG
    media_image2.png
    880
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    491
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    355
    597
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    269
    606
    media_image5.png
    Greyscale

Bell does not explicitly teach the annular stator ring and the plurality of core tooth-portions are integrally formed of a Soft Magnetic Composite (SMC), and wherein the SMC includes one or more isotropic ferromagnetic materials.
However, Drozdek teaches (see fig. 1 below) the annular stator ring (24) and the plurality of core tooth-portions (21) are integrally formed of a Soft Magnetic Composite (SMC), and wherein the SMC includes one or more isotropic ferromagnetic materials (Abstract, page 3) in order to reduce eddy current loss (Drozdek, page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell and provide the annular stator ring and the plurality of core tooth-portions are integrally formed of a Soft Magnetic Composite (SMC), and wherein the SMC includes one or more isotropic ferromagnetic materials as taught by Drozdek in order to reduce eddy current loss (Drozdek, page 3).

    PNG
    media_image6.png
    376
    478
    media_image6.png
    Greyscale


Bell in view of Drozdek do not explicitly teach the SMC has a magnetic saturation induction of greater than or equal to about 1.6 Tesla, and an electrical resistivity greater than 10 micro-ohm/m.
However, Koch teaches the SMC (title, Abstract) has a magnetic saturation induction of greater than or equal to about 1.6 Tesla, and an electrical resistivity greater than 10 micro-ohm/m (Abstract, page 4: last 2 paragraphs, page 5: 1st 2 paragraphs) in order to provide improved material characteristics such as improved mechanical strength, density, saturation polarization, magnetic permeability, electrical resistivity, surface hardness and flexural strength (Koch, page 2: 2nd to last paragraph).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and provide the SMC has a magnetic saturation induction of greater than or equal to about 1.6 Tesla, and an electrical resistivity greater than 10 micro-ohm/m as taught by Koch in order to provide improved material characteristics such as improved mechanical strength, density, saturation polarization, magnetic permeability electrical resistivity, surface hardness and flexural strength (Koch, page 2: 2nd to last paragraph).
Regarding claim 63/61, Bell in view of Drozdek and Koch teaches the device of claim 61, Bell further teaches (see figs. 3-5, 7 and 8 above) a pair of additional tooth-portions (310) are disposed on circumferential gaps adjacent to the one core tooth- portion (210) and arranged on opposite sides of the one core tooth-portion (210) (¶ 36 to ¶ 38).
Regarding claim 65/61, Bell in view of Drozdek and Koch teaches the device of claim 61, Bell further teaches (see figs. 3-5, 7 and 8 above) a cross-section of each of the core tooth-portions (210) and the at least one additional tooth-portions (310) along a plane perpendicular to the radial direction (see annotated fig. 3 above) has a substantially rectangular shape (fig. 3; ¶ 36 to ¶ 38).
Regarding claim 67/61, Bell in view of Drozdek and Koch teaches the device of claim 61, Bell further teaches (see figs. 3-5, 7 and 8 above) a cross-section of each tooth of the plurality of multi-part teeth (210, 300) in a plane perpendicular to the radial3Attorney Docket No.: 15418.0010-00000Application No.: 17/480,510 direction (see annotated fig. 3 above) has a substantially rectangular shape, and a perimeter of the cross-section is substantially a constant in the radial direction, and an area of the cross-section varies in the radial direction (fig. 3; ¶ 36 to ¶ 38).
Regarding claim 68/67/61, Bell in view of Drozdek and Koch teaches the device of claim 67, Bell further teaches (see figs. 3-5, 7 and 8 above) the rotor (242) is disposed radially outwards of the stator (see annotated fig. 5 above) to form an air gap (see annotated fig. 8 above) between the rotor and the stator, and the area of the cross-section increases in the radial direction toward the air gap (fig. 5; ¶ 31; ¶ 63; ¶ 36 to ¶ 38) .
Regarding claim 74/61, Bell in view of Drozdek and Koch teaches the device of claim 61, Bell further teaches (see figs. 3-5, 7 and 8 above) the annular stator ring (200) includes two mirror-symmetric bodies coupled together along a plane of symmetry perpendicular to the axis of rotation (since the annular stator ring 200 is laminated, this is one or more identical laminations coupled to another one or set of identical laminations, see ¶ 34; ¶ 35).
Regarding claim 79/61, Bell in view of Drozdek and Koch teaches the device of claim 61, Bell further teaches (see figs. 3-5, 7 and 8 above) the electric machine is an electric motor (¶ 2; ¶ 31).
Regarding claim 80/61, Bell in view of Drozdek and Koch teaches the device of claim 61, Bell further teaches (see figs. 3-5, 7 and 8 above) the electric machine is an electric generator (¶ 2; ¶ 31).
9.	Claims 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Drozdek and Koch as applied to claim 61 above, and further in view of Kolehmainen (WO 2020233936, see English Machine Translation previously attached).
Regarding claim 64/61, Bell in view of Drozdek and Koch teaches the device of claim 61, Bell further teaches (see figs. 3-5, 7 and 8 above) a cross-section of the one core tooth-portion (210) along a plane perpendicular to the axis of rotation (see annotated fig. 5 below) has a substantially rectangular shape (fig. 5; ¶ 36 to ¶ 38). 
Bell in view of Drozdek and Koch do not explicitly teach a cross-section of the at least one additional tooth-portion along the plane perpendicular to the axis of rotation has a substantially triangular shape.
However, Kolemainen teaches (see fig. 5 below) a cross-section (see annotated fig. 5 below) of the at least one additional tooth-portion (140) along the plane perpendicular to the axis of rotation has a substantially triangular shape (fig. 5; Abstract; ¶ 36; ¶ 43; ¶ 58) in order to reduce magnetic resistance and thereby improve efficiency (Kolemainen, ¶ 13).

    PNG
    media_image7.png
    393
    575
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide a cross-section of the at least one additional tooth-portion along the plane perpendicular to the axis of rotation has a substantially triangular shape as taught by Kolemainen in order to reduce magnetic resistance and thereby improve efficiency (Kolemainen, ¶ 13).
Regarding claim 66/61, Bell in view of Drozdek and Koch teaches the device of claim 62 but does not explicitly teach a cross-section of each tooth of the plurality of multi-part teeth in a plane perpendicular to the axis of rotation has a trapezoidal shape.
However, Kolemainen teaches (see fig. 4 below) a cross-section (shown by element 193) of each tooth of the plurality of multi-part teeth (120) in a plane perpendicular to the axis of rotation has a trapezoidal shape (fig. 4; Abstract; ¶ 63) in order to reduce magnetic resistance and thereby improve efficiency (Kolemainen, ¶ 13).

    PNG
    media_image8.png
    417
    422
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide a cross-section of each tooth of the plurality of multi-part teeth in a plane perpendicular to the axis of rotation has a trapezoidal shape as taught by Kolemainen in order to reduce magnetic resistance and thereby improve efficiency (Kolemainen, ¶ 13).


10.	Claims 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Drozdek and Koch as applied to claim 61 above, and further in view of Taniguchi (U.S. PGPub No. 20190372408).
Regarding claim 69/61, Bell in view of Drozdek and Koch teaches the device of claim 61, Bell further teaches (see figs. 3-5, 7 and 8 above) each tooth of the plurality of multi-part teeth (210, 300) defines external surfaces having two sets of opposing faces (see annotated fig. 5 above), the opposing faces (see annotated fig. 5 above) of each set of the two sets being non-parallel to each other (fig. 5; ¶ 36 to ¶ 38).
Bell in view of Drozdek and Koch do not explicitly teach adjacent side faces of adjacent teeth being parallel to each other.
However, Taniguchi teaches (see fig. 4 below) adjacent side faces (see annotated fig. 4 below) of adjacent teeth (27) being parallel to each other (¶ 35; ¶ 63; ¶ 70) in order simplify and reduce manufacturing steps and thereby costs (Taniguchi, ¶ 25; ¶ 35).

    PNG
    media_image9.png
    368
    621
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide adjacent side faces of adjacent teeth being parallel to each other as taught by Taniguchi in order simplify and reduce manufacturing steps and thereby costs (Taniguchi, ¶ 25; ¶ 35).
Regarding claim 70/69/61, Bell in view of Drozdek and Koch and Taniguchi teaches the device of claim 69, but does not explicitly teach each face of the two sets of opposing faces is inclined in a radial direction.
However, Taniguchi further teaches (see figs. 6A and 6B below) each face of the two sets of opposing faces (see annotated figs. 6A and 6B below) is inclined in a radial direction (¶ 70; ¶ 71) in order simplify and reduce manufacturing steps and thereby costs and reduce magnetic saturation in the teeth without increasing the size of the device (Taniguchi, ¶ 25; ¶ 35; ¶ 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and Taniguchi and provide each face of the two sets of opposing faces is inclined in a radial direction as further taught by Taniguchi in order simplify and reduce manufacturing steps and thereby costs and reduce magnetic saturation in the teeth without increasing the size of the device (Taniguchi, ¶ 25; ¶ 35; ¶ 36).

    PNG
    media_image10.png
    610
    629
    media_image10.png
    Greyscale

Regarding claim 71/70/69/61, Bell in view of Drozdek and Koch and Taniguchi teaches the device of claim 70, the opposing faces of one set of opposing faces converge towards each other in a radially outward direction and the opposing faces of the other set of opposing faces diverge from each other in the radially outward direction.
However, Taniguchi further teaches (see figs. 6A and 6B above) the opposing faces of one set of opposing faces (see annotated fig. 6B above) converge towards each other in a radially outward direction and the opposing faces of the other set of opposing faces (see annotated fig. 6A above) diverge from each other in the radially outward direction (¶ 70; ¶ 71) in order simplify and reduce manufacturing steps and thereby costs and reduce magnetic saturation in the teeth without increasing the size of the device (Taniguchi, ¶ 25; ¶ 35; ¶ 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and Taniguchi and provide the opposing faces of one set of opposing faces converge towards each other in a radially outward direction and the opposing faces of the other set of opposing faces diverge from each other in the radially outward direction as further taught by Taniguchi in order simplify and reduce manufacturing steps and thereby costs and reduce magnetic saturation in the teeth without increasing the size of the device (Taniguchi, ¶ 25; ¶ 35; ¶ 36).
11.	Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Drozdek and Koch as applied to claim 61 above, and further in view of Petersen (U.S. PGPub No. 20200274430).
Regarding claim 72/61, Bell in view of Drozdek and Koch teaches the device of claim 61 but does not explicitly teach the at least one additional tooth-portions is formed of the SMC.
However, Petersen teaches (see fig. 8 below) the at least one additional tooth-portions (94a, 94b) is formed of the SMC (¶ 78) in order to reduce eddy current losses (Petersen, ¶ 9).


    PNG
    media_image11.png
    290
    616
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide the at least one additional tooth-portions is formed of the SMC as taught by Petersen in order to reduce eddy current losses (Petersen, ¶ 9).
12.	Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Drozdek and Koch as applied to claim 61 above, and further in view of Kaneda et al (Kaneda) (U.S. PGPub No. 5689147).
Regarding claim 73/61, Bell in view of Drozdek and Koch teaches the device of claim 61 but does not explicitly teach at least one additional tooth-portion is formed of an isotropic material other than SMC.
However, Kaneda teaches at least one tooth-portion (38) is formed of an isotropic material other than SMC (laminated silicon steel, see col. 3: 1-10; col. 3: 62-65; fig. 2) in order to increase output torque and provide low cost and high efficiency (Kaneda, col. 1: 40-50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide at least one additional tooth-portion is formed of an isotropic material other than SMC as taught by Kaneda in order to increase output torque and provide low cost and high efficiency (Kaneda, col. 1: 40-50).
13.	Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Drozdek and Koch as applied to claim 61 above, and further in view of Enomoto et al Enomoto (U.S. PGPub No. 20060208602).
Regarding claim 76/61, Bell in view of Drozdek and Koch teaches the device of claim 61 but does not explicitly teach the magnetic saturation induction of the SMC is greater than or equal to about 2.4 Tesla.
However, Enomoto teaches the magnetic saturation induction of the SMC is greater than or equal to about 2.4 Tesla (¶ 57; ¶ 54; ¶ 60; ¶ 67) in order to increase output torque (Enomoto, ¶ 55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide the magnetic saturation induction of the SMC is greater than or equal to about 2.4 Tesla as taught by Enomoto in order to increase output torque (Enomoto, ¶ 55).
Regarding claim 77/61, Bell in view of Drozdek and Koch teaches the device of claim 61 but does not explicitly teach the magnetic saturation induction of the SMC is greater than or equal to about 2.5 Tesla.
However, Enomoto teaches the magnetic saturation induction of the SMC is greater than or equal to about 2.5 Tesla (¶ 57; ¶ 54; ¶ 60; ¶ 67) in order to increase output torque (Enomoto, ¶ 55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide the magnetic saturation induction of the SMC is greater than or equal to about 2.5 Tesla as taught by Enomoto in order to increase output torque (Enomoto, ¶ 55).
14.	Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Drozdek and Koch as applied to claim 61 above, and further in view of Li et al (Li) (U.S. PGPub No. 20190229569).
Regarding claim 78/61, Bell in view of Drozdek and Koch teaches the device of claim 61 but does not explicitly teach the resistivity of the SMC is greater than about 100 micro-ohm/m.
However, Li teaches the resistivity of the SMC is greater than about 100 micro-ohm/m (¶ 41) in order to significantly reduce eddy current loss (Li, ¶ 41). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide the resistivity of the SMC is greater than about 100 micro-ohm/m as taught by Li in order to significantly reduce eddy current loss (Li, ¶ 41).
15.	Claims 181-184 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Drozdek and Koch and Taniguchi.
Regarding claim 181, Bell teaches (see figs. 3-5, 7 and 8 above) a radial flux electric machine (coils wound around teeth 210, 300 therefore magnetic field or flux extends radially from stator to rotor, see fig. 8, ¶ 11, ¶ 62 to ¶ 64), comprising: 
a rotor (242) configured to rotate about an axis of rotation (¶ 2; ¶ 31; ¶ 63); 
a plurality of electromagnetic coils (74) (¶ 31; ¶ 62 to ¶ 64); and 
a stator (see annotated fig. 5 above) having an annular stator ring (200) and a plurality of core tooth-portions (210) extending in a radial direction towards the rotor (242) (¶ 33; ¶ 34), 
wherein the stator (see annotated fig. 5 above) includes a plurality of multi-part teeth (210, 300) symmetrically arranged on the annular stator ring (200) (¶ 33; ¶ 34), and 
wherein, each tooth of the plurality of multi-part teeth (210, 300) includes one of the plurality of core tooth-portions (210) and at least one additional tooth-portion (310) non-integrally formed with the one of the plurality of core tooth portions (210),6Attorney Docket No.: 15418.0010-00000Application No.: 17/480,510 each tooth of the plurality of multi-part teeth (210, 300) defines external surfaces having two sets of opposing faces (see annotated figs. 3 and 5 above) (¶ 36 to ¶ 38).
Bell does not explicitly teach the annular stator ring and the plurality of core tooth-portions are integrally formed of a Soft Magnetic Composite (SMC), and wherein the SMC includes one or more isotropic ferromagnetic materials.
However, Drozdek teaches (see fig. 1 above) the annular stator ring (24) and the plurality of core tooth-portions (21) are integrally formed of a Soft Magnetic Composite (SMC), and wherein the SMC includes one or more isotropic ferromagnetic materials (Abstract, page 3) in order to reduce eddy current loss (Drozdek, page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell and provide the annular stator ring and the plurality of core tooth-portions are integrally formed of a Soft Magnetic Composite (SMC), and wherein the SMC includes one or more isotropic ferromagnetic materials as taught by Drozdek in order to reduce eddy current loss (Drozdek, page 3).
Bell in view of Drozdek does not explicitly teach the SMC has a magnetic saturation induction of greater than or equal to about 1.6 Tesla, and an electrical resistivity greater than 10 micro-ohm/m.
However, Koch teaches the SMC (title, Abstract) has a magnetic saturation induction of greater than or equal to about 1.6 Tesla, and an electrical resistivity greater than 10 micro-ohm/m (Abstract, page 4: last 2 paragraphs, page 5: 1st 2 paragraphs) in order to provide improved material characteristics such as improved mechanical strength, density, saturation polarization, magnetic permeability, electrical resistivity, surface hardness and flexural strength (Koch, page 2: 2nd to last paragraph).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and provide the SMC has a magnetic saturation induction of greater than or equal to about 1.6 Tesla, and an electrical resistivity greater than 10 micro-ohm/m as taught by Koch in order to provide improved material characteristics such as improved mechanical strength, density, saturation polarization, magnetic permeability electrical resistivity, surface hardness and flexural strength (Koch, page 2: 2nd to last paragraph).
Bell in view of Drozdek and Koch do not explicitly teach the opposing faces of one set of opposing faces converging towards each other in the radial direction towards the rotor and the opposing faces of the other set of opposing faces diverging from each other in the radial direction towards the rotor.
However, Taniguchi teaches (see figs. 6A and 6B below) (¶ 70; ¶ 71) the opposing faces of one set of opposing faces (see annotated fig. 6A below) converging towards each other in the radial direction towards the rotor (12, fig. 1) and the opposing faces of the other set of opposing faces (see annotated fig. 6B below) diverging from each other in the radial direction towards the rotor (12, fig. 1) in order simplify and reduce manufacturing steps and thereby costs and reduce magnetic saturation in the teeth without increasing the size of the device (Taniguchi, ¶ 25; ¶ 35; ¶ 36).

    PNG
    media_image12.png
    610
    629
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and provide opposing faces of one set of opposing faces converging towards each other in the radial direction towards the rotor and the opposing faces of the other set of opposing faces diverging from each other in the radial direction towards the rotor as taught by Taniguchi in order simplify and reduce manufacturing steps and thereby costs and reduce magnetic saturation in the teeth without increasing the size of the device (Taniguchi, ¶ 25; ¶ 35; ¶ 36).
Regarding claim 182/181, Bell in view of Drozdek and Koch and Taniguchi teaches the device of claim 181 but does not explicitly teach adjacent side faces of adjacent teeth of the plurality of multi-part teeth are parallel to each other.
However, Taniguchi further teaches (see fig. 4 above) adjacent side faces (see annotated fig. 4 below) of adjacent teeth (27) being parallel to each other (¶ 35; ¶ 63; ¶ 70) in order simplify and reduce manufacturing steps and thereby costs (Taniguchi, ¶ 25; ¶ 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and Taniguchi and provide adjacent side faces of adjacent teeth of the plurality of multi-part teeth are parallel to each other as further taught by Taniguchi in order simplify and reduce manufacturing steps and thereby costs (Taniguchi, ¶ 25; ¶ 35).
Regarding claim 183/181, Bell in view of Drozdek and Koch and Taniguchi teaches the device of claim 181, Bell further teaches (see figs. 3-5, 7 and 8 above)  the stator (see annotated fig. 5 above) is positioned radially inwards of the rotor (¶ 31; ¶ 63).
Regarding claim 184/181, Bell in view of Drozdek and Koch and Taniguchi teaches the device of claim 181 but does not explicitly teach the stator is positioned radially outwards of the rotor.
However, Taniguchi further teaches the stator (13) is positioned radially outwards of the rotor (12) (figs. 1 and 2; ¶ 60; ¶ 61) in order simplify and reduce manufacturing steps and thereby costs and reduce magnetic saturation in the teeth without increasing the size of the device (Taniguchi, ¶ 25; ¶ 35; ¶ 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell in view of Drozdek and Koch and Taniguchi and provide the stator is positioned radially outwards of the rotor as further taught by Taniguchi in order simplify and reduce manufacturing steps and thereby costs and reduce magnetic saturation in the teeth without increasing the size of the device (Taniguchi, ¶ 25; ¶ 35; ¶ 36).
Allowable Subject Matter
16.	Claim 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834